A district court has limited discretion to deviate from the NRS
                   125B.070 child support formula, and any deviation must be based on the
                   factors in NRS 125B.080(9).      Love v. Love,   114 Nev. 572, 579, 959 P.2d
                   523, 528 (1998). Each parent has a "duty to provide the child necessary
                   maintenance, health care, education and support," NRS 125B.020(1), and
                   it is presumed that the needs of the child are met by the NRS 125B.070
                   child support formula, NRS 125B.080(5). This court reviews district court
                   child support awards for an abuse of discretion.       Wallace v. Wallace, 112
                   Nev. 1015, 1019, 922 P.2d 541, 543 (1996).
                               Having reviewed the parties' arguments and the appendix to
                   appellant's fast track statement, we are not persuaded that the district
                   court abused its discretion when it did not impose an upward deviation
                   from the child support formula and denied appellant's request that
                   respondent pay for a share of the extracurricular, activities requested by
                   appellant. Fernandez v. Fernandez, 126 Nev. 28, 40, 222 P.3d 1031, 1039
                   (2010) (explaining that "[t]he child's best interest, in the support setting, is
                   tied to the goal of the support statutes generally, which is to provide fair
                   support, as defined in [the statutory formula] and [NRS] 125B.080");
                   Wallace, 112 Nev. at 1019, 922 P.2d at 543. As to appellant's argument
                   that the district court failed to make findings regarding an upward
                   deviation analysis, because the district court did not grant the deviation, it
                   did not need to make specific findings of fact regarding the NRS
                   125B.080(9) factors. See NRS 125B.080(6) (providing that "[i]f the amount
                   of the awarded support. . . is greater or less than the amount which would
                   be established under the applicable formula" the court shall set forth
                   findings for the basis of the deviation); Anastassatos v. Anastassatos, 112




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    cep
                 Nev. 317, 320, 913 P.2d 652, 654 (1996) (stating that the justification for
                 any non-conformity with the statutory formula must be specified in
                 written findings of fact).
                              Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                             Parraguirre


                                                                            /ea           J.
                                                             Douglas




                 cc:   Hon. William S. Potter, District Judge, Family Court Division
                       Carolyn Worrell, Settlement Judge
                       Pecos Law Group
                       Steinberg Law Group
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e